PIEPER, J.,
concurring in part and dissenting in part.
I concur in the majority’s decision to reverse Gorman and Palmer’s convictions for aiding and abetting homicide by child abuse, as there was insufficient evidence that they were acting together or assisting one another. I also would find there was insufficient evidence of the codefendants’ guilt for homicide by child abuse and unlawful conduct toward a child because the State did not present any direct or substantial circumstantial evidence to reasonably prove which codefendant harmed the child. See State v. Lane, 406 S.C. 118, 121, 749 S.E.2d 165, 167 (Ct.App.2013) (“The State has the burden of proving beyond a reasonable doubt the identity of the defendant as the person who committed the charged crime or crimes.”). The evidence establishes that Gorman and Palmer each had time alone with the child during the timeframe of the abuse, and *237therefore, the State has only demonstrated that each defendant had an opportunity to injure the child. Utilizing the analysis of the supreme court in State v. Hepburn, 406 S.C. 416, 438-42, 753 S.E.2d 402, 413-15 (2013) and State v. Lewis, 403 S.C. 345, 352-56, 743 S.E.2d 124, 128-29 (Ct.App.2013), I would find the only inference that can be fairly and logically deduced from the evidence is that one of the two codefendants inflicted the child’s injuries. See Hepburn, 406 S.C. at 440, 753 S.E.2d at 415 (“While undoubtedly present at the scene, the only inference that can be drawn from the State’s case is that one of the two [codefendants] inflicted the victim’s injuries, but not that Appellant harmed the victim. Thus, we reverse the trial court’s refusal to direct a verdict of acquittal because the State did not put forward sufficient direct or substantial circumstantial evidence of Appellant’s guilt.” (emphasis in original)); Lewis, 403 S.C. at 354-56, 743 S.E.2d at 129 (reversing the defendant’s conviction when the State failed to offer any direct evidence or substantial circumstantial evidence of the defendant’s guilt and the defendant’s involvement amounted to mere presence at the scene). Accordingly, I would find the trial court erred by denying the defendants’ directed verdict motions, and I would reverse the convictions for homicide by child abuse and unlawful conduct toward a child.